DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-2, 5, 8-10, 12-17, 20-21 and 23, in the reply filed on 10-29-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-25, 27 and 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-29-21.
Applicant’s amendment filed on 1-11-19 has been entered.  Claims 2, 5, 8, 10, 12-13, 15-17, 20-21, 23 and 27 have been amended.  Claims 3-4, 6-7, 11, 18-19, 22, 26, 28 and 31-35 have been canceled.  Claims 1-2, 5, 8-10, 12-17, 20-21, 23-25, 27 and 29-30 are pending.
Claims 1-2, 5, 8-10, 12-17, 20-21, 23-25, 27 and 29-30 are pending.  Claims 1-2, 5, 8-10, 12-17, 20-21 and 23 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-11-19, 4-25-19 and 1-20-21 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informalities:  There are two “95%” in line 2.  Removing one of the “95%” would be remedial.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8-10, 12-17, 20-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “optimized HGSNAT nucleic acid sequence” in lines 1-2 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “optimized HGSNAT nucleic acid sequence”.  It is unclear what kind of “optimization” is intended in the claim, and it is unclear what has been done to the nucleic acid sequence to optimize the HGSNAT nucleic acid sequence.  Claims 2, 8-10 and 12-13 depend from claim 1 but fail to clarify the indefiniteness.

The phrase “a derivative sequence having at least 77% homology thereof” in lines 2-3 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a derivative sequence”.  It is unclear whether the “derivative sequence” means a partial sequence or full sequence of HGSNAT nucleic acid sequence.  It is unclear whether the phrase “at least 77% homology thereof” means a partial sequence of the optimized HGSNAT nucleic acid sequence is at least 77% homology to the partial sequence of SEQ ID No. 1, or it means the full length HGSNAT nucleic acid sequence is at least 77% homology to the full length sequence of SEQ ID No. 1.  Claims 2, 5, 8-10 and 12-13 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a derivative sequence having at least 95%, 98% or 95% homology thereof” in lines 1-2 of claim 2 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a derivative sequence”.  It is unclear whether the “derivative sequence” means a partial sequence or full sequence of HGSNAT nucleic acid sequence.  It is unclear whether the phrase “at least 95%, 98% or 95% homology thereof” means a partial sequence of the optimized HGSNAT nucleic acid sequence is at least 95% or 98% homology to the partial sequence of SEQ ID No. 1, or it means the full length HGSNAT nucleic acid sequence is at least 95% or 98% homology to the full length sequence of SEQ ID No. 1.  

The phrase “optimized HGSNAT nucleic acid sequence” in lines 1-2 of claim 14 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “optimized HGSNAT nucleic acid sequence”.  It is unclear what kind of “optimization” is intended in the claim, and it is unclear what has been done to the nucleic acid sequence to optimize the HGSNAT nucleic acid sequence.  Claims 15-16, 20-21 and 23 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a derivative sequence having at least 77% homology thereof” in lines 2-3 of claim 14 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a derivative sequence”.  It is unclear whether the “derivative sequence” means a partial sequence or full sequence of HGSNAT nucleic acid sequence.  It is unclear whether the phrase “at least 77% homology thereof” means a partial sequence of the optimized HGSNAT nucleic acid sequence is at least 77% homology to the partial sequence of SEQ ID No. 1, or it means the full length HGSNAT nucleic acid sequence is at least 77% homology to the full length sequence of SEQ ID No. 1.  Claims 15-17, 20-21 and 23 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a derivative sequence having at least 95% homology thereof” in line 2 of claim 15 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a derivative sequence”.  It is unclear whether the “derivative sequence” means a partial sequence or full sequence of HGSNAT nucleic acid sequence.  It is unclear whether the phrase “at least 95% homology thereof” means a partial sequence of the 
The term “CAG” in line 3 of claim 17 is vague and renders the claim indefinite.  The term “CAG” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “CAG” would be remedial.

It is noted that the phrase “a derivative sequence having at least 77% homology thereof” in claims 1 and 14 is interpreted as a nucleotide sequence that is at least 77% identical to the full-length sequence of SEQ ID No. 1. Therefore, no prior art is applied.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632